



AMENDED AND RESTATED
WORKIVA INC. 2009 INCENTIVE PLAN
(FORMERLY KNOWN AS THE WEBFILINGS LLC 2009 UNIT INCENTIVE PLAN)
ADOPTED: SEPTEMBER 4, 2009
APPROVED BY MEMBERS: SEPTEMBER 11, 2009
AMENDED: FEBRUARY 17, 2010
AMENDED: OCTOBER 10, 2012
AMENDED AND RESTATED: DECEMBER 10, 2014
TERMINATION DATE: SEPTEMBER 3, 2019
1.
PURPOSES; HISTORY.

The Company adopted the WebFilings LLC 2009 Unit Incentive Plan (“the Unit
Plan”) on September 4, 2009 for the purposes of retaining the services of
Employees, Consultants, and Other Service Providers of the Company and its
Affiliates, to secure and retain the services of new members of this group and
to provide incentives for such persons to exert maximum efforts for the success
of the Company and its Affiliates.
On July 1, 2014, WebFilings LLC changed its name to Workiva LLC and on September
17, 2014, Workiva LLC converted into a Delaware limited liability company.
Effective December 10, 2014, Workiva LLC converted into a Delaware corporation
and changed its name to Workiva Inc. In connection with this conversion, all
outstanding equity units of Workiva LLC were automatically converted into shares
of common stock of the Company, and each outstanding option to purchase one
common unit of Workiva LLC was automatically converted into an option to
purchase 0.396 shares of the Company’s Class A common stock. The Company has
amended and restated the Unit Plan effective as of December 10, 2014 (the
“Effective Date”) and retitled the Unit Plan as the “Amended and Restated
Workiva Inc. 2009 Incentive Plan, in order to reflect the foregoing changes and
to reflect the initial public offering of the Company’s Class A common stock. No
Options shall be granted under the Plan on or after December 10, 2014.
2.
DEFINITIONS.

(a)    “Affiliate” means any parent or subsidiary of the Company, whether now or
hereafter existing.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Change in Control of the Company” means:
(i)    Any Person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act or any comparable successor provisions) (other than
(A) the Company, or (B) any employee benefit plan of the Company or any trustee
of or fiduciary with respect to any such plan when acting in such capacity),
alone or together with its affiliates and associates, and other


1

--------------------------------------------------------------------------------





than in a merger or consolidation of the type referred to in subsection (ii)
below, has acquired or obtained the right to acquire the beneficial ownership of
50% or more of the shares then outstanding;
(ii)    The consummation of a merger, consolidation or similar transaction
involving the Company and, immediately after the consummation of such merger,
consolidation or similar transaction, the shareholders of the Company
immediately prior to such consummation do not beneficially own (within the
meaning of Rule 13d-3 of the Exchange Act or comparable successor rules),
directly or indirectly, either (A) outstanding voting securities representing
more than 50% of the combined voting power of the surviving entity in such
merger, consolidation or similar transaction, or (B) outstanding voting
securities representing more than 50% of the combined voting power of the parent
of the surviving entity in such merger, consolidation or similar transaction;
(iii)    The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of
transactions, of all or substantially all of the assets of the Company and its
Affiliates, taken as a whole, to any Person that is not an Affiliate of the
Company; or
(iv)    A majority of the members of the Board are replaced during any 12-month
period by Board members whose appointment or election is not endorsed by a
majority of the members before the date of appointment or election.
An underwritten public offering under the Securities Act of the Common Stock,
where such stock is listed or quoted on a national securities exchange, shall
not be treated as a Change in Control under the Plan.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Committee” means a committee which consists solely of not fewer than two
members of the Board, appointed in accordance with Section 3(b), who shall be
appointed by, and serve at the pleasure of, the Board (taking into consideration
the rules under Section 16(b) of the Exchange Act, the requirements of Code
§162(m) and the rules regarding “independent directors” of exchange on which
Common Stock is listed) or the entire Board. In the event a Committee is
appointed in accordance with Section 3(b), each reference to the “Board” in the
Plan, other than Section 12 (regarding termination of the Plan) shall mean the
“Committee.”
(f)    “Common Stock” means Class A common stock, par value $0.001 per share, of
the Company.
(g)    “Company” means Workiva Inc., a Delaware corporation.
(h)    “Consultant” means any person, including an advisor, engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services.
(i)    “Continuous Service” means that the Participant’s service with or for the
Company or an Affiliate, as an Employee providing services to the Company or a
Consultant, is not interrupted or terminated. A change in the capacity in which
the Participant renders service to the Company


2

--------------------------------------------------------------------------------





or an Affiliate or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s services with or for the Company, shall not terminate a
Participant’s Continuous Service with the Company. For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate will not
constitute an interruption of Continuous Service. A Company-approved leave of
absence shall not constitute an interruption or termination of the Participant’s
Continuous Service with the Company provided the Participant returns to
Continuous Service with the Company immediately following the termination of
such leave of absence.
(j)    “Continuous Service with the Company for Vesting Purposes” means
Continuous Service with the Company; provided, however, that any period during
which the Participant is on a leave of absence shall not qualify as Continuous
Service with the Company for vesting purposes except as required by law or as
set forth in a written agreement signed by the Company.
(k)    “Disability” means an individual’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expect to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months.
(l)    “Employee” means any person employed by the Company or an Affiliate as an
employee.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)    “Fair Market Value” means (1) the closing price of the Common Stock on a
registered securities exchange on the applicable date or the immediately
preceding trading day if the applicable date is not a trading day, or (2) such
other method of determining fair market value as shall be permissible under the
Code, or the rules or regulations thereunder, and adopted by the Committee.
(o)    “Option” means an option to purchase Common Stock granted pursuant to the
Plan.
(p)    “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.
(q)    “Optionee” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(r)    “Other Service Provider” means any provider of services to the Company or
an Affiliate other than an Employee, or Consultant.
(s)    “Participant” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other Person who holds an outstanding Option.
(t)    “Person” means and includes an individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity.


3

--------------------------------------------------------------------------------





(u)    “Plan” means this WebFilings LLC 2009 Unit Incentive Plan, which shall be
known as the Amended and Restated Workiva Inc. 2009 Incentive Plan, effective as
of the Effective Date.
(v)    “Quiet Period” means a period in which a Person is prohibited from
selling Common Stock under the Company’s insider trading policy.
(w)    “Securities Act” means the Securities Act of 1933, as amended.
3.
ADMINISTRATION.

(a)    Powers of the Board. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
(i)    To construe and interpret the Plan, the Options granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
(ii)    To amend the Plan or an Option Agreement, as provided in Section 11.
(iii)    Generally, to exercise such powers and to perform such acts as the
Board deem necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.
(b)    Delegation to Committee.
(i)    General. The Board may delegate administration of the Plan to the
Committee, and the term “Committee” shall apply to any person or persons to whom
such authority has been delegated. If administration is delegated to the
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board, including the power to
delegate to a subcommittee any of the administrative powers the Committee is
authorized to exercise (and references in the Plan to the Board shall thereafter
be to the Committee or subcommittee, other than references to the Board in
Section 12 regarding termination of the Plan), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and re-vest in the Board the administration of the Plan.
(c)    Effect of Board Decisions. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.


4

--------------------------------------------------------------------------------





4.
COMMON STOCK SUBJECT TO THE PLAN.

(a)    Reserved Common Stock. Subject to the provisions of Section 11 relating
to adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Options shall not exceed an aggregate of 6,104,750 shares of Common
Stock, which is also the maximum number of shares that may be issued under the
Plan through options granted to any participant in any one calendar year.
(b)    Reversion of Common Stock to the Reserve. If any Option shall for any
reason expire or otherwise terminate, in whole or in part, without having been
vested or exercised in full, the Common Stock not acquired or not vested (as the
case may be) under such Option shall become unreserved Common Stock and will no
longer be available for issuance under the Plan.
5.
ELIGIBILITY.

The persons eligible to receive Options are Employees, eligible Consultants, and
Other Service Providers of the Company and its Affiliates. However, no Options
shall be granted under the Plan on or after December 10, 2014.
6.
OPTION TERMS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Option Agreements
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:
(a)    Term. No Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.
(b)    Exercise Price of Options. The exercise price of each Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted.
(c)    Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by check at the time the Option is exercised
or (ii) at the discretion of the Committee, (A) via a “net exercise” or similar
arrangement, or (B) in any other form of legal consideration that may be
acceptable to the Committee, in each case, as set forth in the Option Agreement.
(d)    Transferability of Options. The Board, in its sole discretion, may impose
such limitations on the transferability of Options as the Board shall determine
and may permit the transfer of Options consistent with applicable tax and
securities laws. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options shall
apply:
(i)    Restrictions on Transfer. An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionee only by the Optionee.


5

--------------------------------------------------------------------------------





(ii)    Domestic Relations Orders. Notwithstanding the foregoing, an Option may
be transferred pursuant to a domestic relations order.
(iii)    Beneficiary Designation. Notwithstanding the foregoing, the Optionee
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionee, shall thereafter be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from an
Option exercise. In the absence of such designation, the executor or
administrator of the Participant’s estate shall be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from an
Option exercise.
(e)    Vesting Generally. The total number of Common Stock subject to an Option
may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(e) are subject to any Option provisions
governing the minimum number of Common Stock as to which an Option may be
exercised.
(f)    Termination of Continuous Service. In the event an Optionee’s Continuous
Service terminates (other than upon the Optionee’s death or Disability), the
Optionee may exercise his or her Option (to the extent that the Optionee was
entitled to exercise such Option as of the date of termination) but only within
such period of time ending on the earlier of (i) the date three (3) months
following the termination of the Optionee’s Continuous Service (or such longer
or shorter period specified in the Option Agreement or (ii) the expiration of
the term of the Option as set forth in the Option Agreement. If, after
termination, the Optionee does not exercise his or her Option within the time
specified in the Option Agreement, the Option shall terminate.
(g)    Disability of Optionee. In the event that an Optionee’s Continuous
Service terminates as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option (to the extent that the Optionee was entitled to
exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of (i) the date twelve (12) months following such
termination (or such longer or shorter period specified in the Option Agreement
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate.
(h)    Death of Optionee. In the event (i) an Optionee’s Continuous Service
terminates as a result of the Optionee’s death or (ii) the Optionee dies within
the period (if any) specified in the Option Agreement after the termination of
the Optionee’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionee was entitled to exercise such
Option as of the date of death) by the Optionee’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionee’s death pursuant to
subsection (d)(iii) above, but only within the period ending on the earlier of
(1) the date twelve (12) months following the date of death (or such longer or
shorter period specified in the Option Agreement or (2) the expiration of the
term of such Option as set


6

--------------------------------------------------------------------------------





forth in the Option Agreement. If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.
(i)    Quiet Period. Notwithstanding any provision of subsection (f), (g), or
(h) to the contrary, if the last day on which a Participant (or the
Participant’s legal representative, estate, personal representative or
beneficiary) may exercise an Option under subsection (f), (g), or (h) falls
within a Quiet Period, the period during which such individual may exercise the
Option shall end 90 days after the date such Quiet Period ends; provided,
however, that this subsection (i) shall not extend the exercise period beyond
the term of the Option (determined under subsection (a)) unless the Committee
extends the period during which the Option may be exercised, and such period
ends not more than 30 days after the exercise first would no longer violate
applicable Federal, state, local or applicable foreign laws.
7.
SECURITIES LAW COMPLIANCE.

Each Option shall be subject to the requirement, if at any time the Company
shall determine, in its discretion, that the listing, registration, or
qualification of the shares of Common Stock covered thereby upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Option or the purchase of shares of Common
Stock thereunder, or that action by the Company, its shareholders, or the
Optionee should be taken in order to obtain an exemption from any such
requirement or to continue any such listing, registration, or qualification. No
Option may be exercised, in whole or in part, unless and until such listing,
registration, qualification, consent, approval, or action shall have been
effected, obtained, or taken under conditions acceptable to the Company. Without
limiting the generality of the foregoing, each Optionee or his or her legal
representative or beneficiary may also be required to give satisfactory
assurance that such person is an eligible purchaser under applicable securities
laws, and that the shares purchased or granted pursuant to the Option shall be
for investment purposes and not with a view to distribution; certificates
representing such shares may be legended accordingly.
8.
USE OF PROCEEDS.

Proceeds from the sale of Common Stock under the Plan shall constitute general
funds of the Company.
9.
MISCELLANEOUS.

(a)    Acceleration of Exercisability and Vesting. The Board shall have the
power to accelerate the time at which an Option may first be exercised,
notwithstanding the provisions in the applicable Option Agreement stating the
time at which it may first be exercised or the time during which it will vest.
(b)    Optionee Rights. No Optionee shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any Common Stock subject to
such Option unless and until such Optionee has satisfied all requirements for
exercise of the Option pursuant to its terms.


7

--------------------------------------------------------------------------------





(c)    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Option granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Option was granted or shall affect the right
of the Company or an Affiliate to terminate the service relationship of any
person, with or without notice and with or without cause.
(d)    Withholding Obligations. To the extent provided by the terms of an Option
Agreement, a Participant may satisfy any federal, state or local tax withholding
obligation relating to the acquisition of Common Stock by any of the following
means (in addition to the Company’s right to withhold from any compensation,
distributions and payments paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; or (ii) authorizing the
Company to withhold Common Stock from the Common Stock otherwise issuable to the
Participant, provided, however, that no Common Stock may be withheld with a
value exceeding the minimum amount of tax required to be withheld by law.
(e)    No Obligation to Notify or Minimize Taxes. The Company shall have no duty
or obligation to any holder of an Option to advise such holder as to the time or
manner of exercising such Option. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Option or a possible period in which the Option may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Option to the holder of such Option.
(f)    Action Constituting Grant of Options and Common Stock. Action
constituting an offer by the Company of Common Stock to any Participant under
the terms of the Option Agreement, as applicable, shall be deemed completed as
of the date the Board (or its authorized designee) approves the terms of such
Option pursuant to the Plan, regardless of when the instrument, certificate, or
letter evidencing the Option is actually received or accepted by the
Participant.
(g)    Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
10.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

(a)    Capitalization Adjustments. If any change occurs with respect to the
Common Stock, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, incorporation, change
in state of organization, distribution (whether in property or cash), equity
split, liquidating distribution, combination of Common Stock, exchange of Common
Stock, change in form of organization or structure, or other transaction not
involving the receipt of consideration by the Company), then: (i) the Plan will
be proportionately and appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to subsection 4(a), (ii) the
outstanding Options will be appropriately and proportionately adjusted in the
class(es) and number of securities and price per security subject to such
outstanding Options, and (iii) the outstanding Common Stock will be
appropriately and proportionately adjusted in the class(es) and number of
securities. The Board shall make such adjustments, and its determination shall
be final, binding and conclusive. (The conversion of any convertible securities


8

--------------------------------------------------------------------------------





of the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)
(b)    Dissolution or Liquidation. Unless otherwise provided by the Board in its
sole discretion, in the event of a dissolution or liquidation of the Company,
any outstanding vested Options that are not exercised in advance of such event
(by such date as may be specified by the Board in its sole discretion) shall
terminate immediately prior to such event.
(c)    Asset Sale, Merger, Consolidation or Reverse Merger. In the event of (i)
a sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a merger or consolidation in which the Company is not the
surviving entity, or (iii) a reverse merger in which the Company is the
surviving entity but the Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise (including a Change in Control of the
Company, and individually, a “Company Transaction”), then:
(i)    Options. Any surviving or acquiring entity may assume any Option (or a
portion of any Option) outstanding under the Plan or may substitute a similar
option. In the event any surviving or acquiring entity refuses to assume any
Option (or portion of an Option) or to substitute a similar option for an Option
outstanding under the Plan, then such Options shall terminate upon the
consummation of the Corporate Transaction if not exercised at or prior to the
Company Transaction.
(ii)    Cash-Out of Options. Notwithstanding the foregoing, in the event any
Option (or portion thereof) will terminate if not exercised prior to the
effective time of a Company Transaction, the Board may provide, in their sole
discretion, that the holder of any such Option (or portion thereof) that is not
exercised prior to such effective time will receive a payment, in such form as
may be determined by the Board, equal in value to the excess, if any, of (A) the
value of the property the holder of the Option would have received upon the
exercise of the Option (or applicable portion), over (B) the exercise price
payable by such holder in connection with such exercise.
(iii)    Acceleration of Vesting. Except as otherwise stated in the Option
Agreement or another written agreement between the Participant and the Company,
in the event of a Corporate Transaction in which the surviving corporation or
acquiring corporation (or its parent company) does not assume or continue such
outstanding Option or substitute similar awards for such outstanding Option,
then, in addition to the other provisions of this Section 10(c) above:
(A)    Options Held by Current Participants. With respect to Options that are
held by Participants whose Continuous Service has not terminated prior to the
effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Options, and the time at which Options may
be exercised, shall (contingent upon the effectiveness of the Corporate
Transaction) automatically be accelerated in full to a date prior to the
effective time of such Corporate Transaction as the Board shall determine (or,
if the Board shall not determine such a date, to the date that is five (5) days
prior to the effective time of the Corporate Transaction),


9

--------------------------------------------------------------------------------





and any reacquisition or repurchase rights held by the Company with respect to
such Options shall lapse (contingent upon the effectiveness of the Corporate
Transaction).
11.
AMENDMENT OF THE PLAN AND OPTIONS.

(a)    Amendment of Plan. At any time, and from time to time, the Board may
amend the Plan, subject to shareholder approval of any amendment for which such
approval is required under the rules of the exchange or market on which the
Common Stock is listed or traded. Rights under any Option Agreement granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the Participant and (ii) such
Participant consents in writing.
(b)    Amendment of Options. At any time, and from time to time, the Board or
the Committee may amend the terms of any one or more Options; provided, however,
that a Participant’s rights under any such award shall not be impaired by any
such amendment unless (i) the Company requests the consent of the Participant
and (ii) such Participant consents in writing. Any such amendment shall be
subject to shareholder approval if shareholder approval is required under the
rules of the exchange or market on which the Common Stock is listed or traded.
12.
TERMINATION OR SUSPENSION OF THE PLAN.

(a)    Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan was originally adopted by the Board. No
Options may be granted under the Plan while the Plan is suspended or after it is
terminated.
(b)    No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Option granted while the Plan is in
effect except with the written consent of the Participant.
13.
CHOICE OF LAW

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of the Plan, without regard to such
state’s conflict of laws rules.






10

--------------------------------------------------------------------------------






Exhibit H
AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED
Workiva Inc. 2009 Incentive Plan
Amended and Restated: December 10, 2014
WHEREAS, Workiva Inc. (the “Company”) sponsors the Amended and Restated Workiva
Inc. 2009 Incentive Plan, as amended and restated December 10, 2014 (the
“Plan”);
WHEREAS, the Company desires to amend the Plan to allow participants to elect to
withhold shares upon the exercise of options granted under the Plan in an amount
not to exceed the maximum statutory tax rate in the applicable jurisdiction.
NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Company in Section 11(a) of the Plan, effective as of January 1, 2017, the
proviso at the end of Section 9(d) of the Plan (“Withholding Obligations”) is
hereby amended to read as follows:
“; provided, however, that the Company may not withhold shares of Common Stock
in excess of the number of shares necessary to satisfy the maximum federal,
state and local income and employment tax withholding requirements.”
IN WITNESS WHEREOF, Workiva Inc. has caused this Amendment No. 1 to be executed
by its duly authorized officer this 20th day of February, 2017.
WORKIVA INC.


By:    /s/ Troy M. Calkins            


Name:     Troy M. Calkins            


Title:    Exec. V.P. and General Counsel    




11